DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          WESTON ARMS US INC. and ALFRED FELICIANO,
                         Appellants,

                                    v.

             SHEAR AND ZACCO PROPERTIES, LLP,
      SAMJAZ DAVIE 25, LLC, and MARIO T & KARON ZACCO,
                          Appellees.

                              No. 4D22-1326

                          [October 27, 2022]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Florence Barner, Judge; L.T. Case Nos.
COCE21-031412 and CACE22-006699.

  Alexis Fields of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Fort
Lauderdale, for appellants.

  Karen E. Berger of International Law Partners, LLP, Hollywood, for
appellees.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.